aDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 1 is objected to because of the following informalities:  

Regarding Claim 1
Line 16 recites the language “the repaired turbine housing has been undergone a stress relief”. The claim language should be amended such that it reads –the repaired turbine housing has 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1
Line 4 recites the term “about 2.580 +/- 0.001 inches (6.553 +/- 0.003 centimeters)” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what would be considered to be “about 2.580 +/- 0.001 inches (6.553 +/- 0.003 centimeters)”.
Lines 9-10 recite the term “about 0.000-0.003 inches (0.000-0.008 centimeters)” is a relative term The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what would be considered to be “about 0.000-0.003 inches (0.000-0.008 centimeters)”.

Regarding Claim 3
Line 2 recites the term “about 0.060 inches (0.152 centimeters)” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what would be considered to be “about 0.060 inches (0.152 centimeters)”.

Regarding Claim 4
Line 3 recites the term “about 2.261 +/- 0.001 inches (5.743 +/- 0.003 centimeters)” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what would be considered to be “about 2.261 +/- 0.001 inches (5.743 +/- 0.003 centimeters)”.

Regarding Claim 5
Line 3 recites the term “about 0.010 inches (0.025 centimeters)” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what would be considered to be “about 0.010 inches (0.025 centimeters)”.
Lines 3-4 recites the term “about 1.655 inches (4.204 centimeters)” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what would be considered to be “about 1.655 inches (4.204 centimeters)”.
Lines 4-5 recite the term “about 2.935 inches (7.455 centimeters)” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what would be considered to be “about 2.935 inches (7.455 centimeters)”.

Regarding Claim 6
Line 3 recites the term “about 0.134 +/- 0.005 inches (0.340 +/- 0.013 centimeters)” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what would be considered to be “about 0.134 +/- 0.005 inches (0.340 +/- 0.013 centimeters)”.
Line 4 recites the term “about 0.134 +/- 0.005 inches (0.340 +/- 0.013 centimeters)” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what would be considered to be “about 0.134 +/- 0.005 inches (0.340 +/- 0.013 centimeters)”.

Regarding Claim 7
Line 3 recites the term “about 2.424 +/- 0.002 inches (6.157 +/- 0.005 centimeters)” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what would be considered to be “about 2.424 +/- 0.002 inches (6.157 +/- 0.005 centimeters)”.
Line 4 recites the term “about 2.424 +/- 0.002 inches (6.157 +/- 0.005 centimeters)” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what would be considered to be “about 2.424 +/- 0.002 inches (6.157 +/- 0.005 centimeters)”.

Regarding Claim 8
Lines 2-3 recites the term “about 0.030 inches (0.076 centimeters)” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what would be considered to be “about 0.030 inches (0.076 centimeters)”.
Lines 4-5 recites the term “about 0.030 inches (0.076 centimeters)” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what would be considered to be “about 0.030 inches (0.076 centimeters)”.

Regarding Claim 9
Lines 2-3 recite the term “about 3.655 +/- 0.005 inches (9.284 +/- 0.13 centimeters)” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what would be considered to be “about 2.580 +/- 0.001 inches (6.553 +/- 0.003 centimeters)”.

Regarding Claims 2 and 10
Claims 2 and 10 are rejected insofar as they are dependent upon a rejected base claim. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1, 3-5, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yip et al., US 7,367,122 .

Regarding Claim 1
Yip discloses a repaired turbine housing (200), the repaired turbine housing (200) comprising: a journal bearing bore (inner surface (222) of bore (212)) having an inlet, an outlet, and an inner diameter; and a cylindrical insert (650) secured within the journal bearing bore (inner surface (222) of bore (212)) and having a first end, a second end, an inner surface, a step (656) located at the first end, and an outer surface (652) with an outer diameter that provides a diametric interference with the inner diameter of the journal bearing bore (inner surface (222) of bore (212)) being between 0.000-0.003 inches (the cylindrical insert (650) is press fit inside the journal bearing bore (inner surface (222) of bore (212) and therefore provides a diametric interference with the inner diameter of the journal bearing bore between 0.000-0.003 inches) (Yip, Column 4, lines 60-67, Figures 6-7 and Column 5, Lines 35-40), the cylindrical insert (650) being inserted into the inlet of the journal bearing bore (inner surface (222) of bore (212)) up to the step, wherein the step (656) has an outer diameter greater than the outer diameter of the cylindrical insert (650), wherein the inner surface of the cylindrical insert (650) includes at least one selected inner diameter, and wherein the repaired turbine housing (200) has undergone stress relief by heating the repaired turbine housing (200) with the cylindrical insert (650) secured within the journal bearing bore (inner surface (222) of bore (212)) (Yip, Column 5, Lines 35-54). 
While Yip does not explicitly disclose the inner diameter of the journal bearing bore being about 2.580 +/- 0.001 inches, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the inner diameter of the journal bearing bore be about 2.580 +/- 0.001 inches since the Applicant does not disclose that the inner diameter solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with another diameter. In cases where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, the device having the claimed relative dimensions would not perform differently than the prior art device, and therefore the claimed device was not patentably distinct from the prior art device (Gardner v. TEC Syst., Inc, 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
[The limitation “repaired” with regard to the “turbine housing” is not given patentable weight as the claims are directed to an apparatus, “turbine housing”, and as long as the prior art teaches the structure of the claimed turbine housing, the prior art meets the claimed subject matter.]

Regarding Claim 3
Yip teaches the system as rejected in Claim 1 above. Yip further teaches that the outer diameter of the step (656) is greater than the outer diameter of the cylindrical insert (650) (Yip, Figure 6).
While Yip does not explicitly disclose the outer diameter of the step is at most about 0.060 inches greater than the outer diameter of the cylindrical insert, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the outer diameter of the step is at most about 0.060 inches greater than the outer diameter of the cylindrical insert since the Applicant does not disclose that the outer diameter solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with another diameter. In cases where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, the device having the claimed relative dimensions would not perform differently than the prior art device, and therefore the claimed device was not patentably distinct from the prior art device (Gardner v. TEC Syst., Inc, 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).

Regarding Claim 4
Yip teaches the system as rejected in Claim 1 above. Yip further teaches that the at least one selected inner diameter includes a first selected inner diameter (Yip, Column 5, Lines 35-54). 
While Yip does not explicitly disclose the at least one selected inner diameter includes a first selected inner diameter of about 2.261 +/- 0.001 inches (5.743 +/- 0.003 centimeters), it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the at least one selected inner diameter includes a first selected inner diameter of about 2.261 +/- 0.001 inches (5.743 +/- 0.003 centimeters) since the Applicant does not disclose that the inner diameter solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with another diameter. In cases where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, the device having the claimed relative dimensions would not perform differently than the prior art device, and therefore the claimed device was not patentably distinct from the prior art device (Gardner v. TEC Syst., Inc, 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).

Regarding Claim 5
Yip teaches the system as rejected in Claims 1 and 4 above. Yip further teaches that the first selected inner diameter includes a permissible step (700) located at a distance away from the outlet (Yip, Column 6, Lines 2-7, Figure 7). [Coating (700) is a permissible step as it provides a change in inner diameter.]
While Yip does not explicitly disclose the permissible step has a size of at most about 0.010 inches (0.025 centimeters) located at a distance of about 1.655 inches (4.204 centimeters) away from the outlet to a distance of about 2.935 inches (7.455 centimeters) away from the outlet, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the permissible step has a size of at most about 0.010 inches (0.025 centimeters) located at a distance of about 1.655 inches (4.204 centimeters) away from the outlet to a distance of about 2.935 inches (7.455 centimeters) away from the outlet since the Applicant does not disclose that the permissible step size and distance from the outlet solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with another size and distance from the outlet. In cases where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, the device having the claimed relative dimensions would not perform differently than the prior art device, and therefore the claimed device was not patentably distinct from the prior art device (Gardner v. TEC Syst., Inc, 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).

Regarding Claim 8
Yip teaches the system as rejected in Claims 1 and 6 above. Yip further teaches that the cylindrical insert has a wall thickness at the first seal grove; and the cylindrical insert has a wall thickness at the second seal groove (Yip, Column 5, Lines 22-28, Column 7, Lines 6-8, Figure 6). 
While Yip does not explicitly disclose a wall thickness of at least about 0.030 inches at the first seal groove and a wall thickness of at least about 0.030 inches at the second seal groove, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have a wall thickness of at least about 0.030 inches at the first seal groove and a wall thickness of at least about 0.030 inches at the second seal groove since the Applicant does not disclose that the wall thickness solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with another wall thickness. In cases where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, the device having the claimed relative dimensions would not perform differently than the prior art device, and therefore the claimed device was not patentably distinct from the prior art device (Gardner v. TEC Syst., Inc, 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).

Regarding Claim 9 
Yip teaches the system as rejected in Claim 1 above. Yip further teaches that the journal bearing bore has a length (Yip, Column 5, Lines 22-28, Column 7, Lines 6-8, Figure 6).
While Yip does not explicitly disclose the length of the journal bearing bore being about 3.655 +/- 0.005 inches, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the length of the journal bearing bore being about 3.655 +/- 0.005 inches since the Applicant does not disclose that the length solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with another journal earing bore length. In cases where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, the device having the claimed relative dimensions would not perform differently than the prior art device, and therefore the claimed device was not patentably distinct from the prior art device (Gardner v. TEC Syst., Inc, 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).

7.	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yip et al., US 7,367,122, in view of Brown, US 2,037,962.

Regarding Claim 2
Yip teaches the system as rejected in Claim 1 above. Yip further teaches that the sleeve is secured by interference fit into the bore of the housing, and applying adhesive or inserting a pin to further secure the sleeve into the bore (Yip, Column 7, Lines 13-20). However, Yip does not teach that the cylindrical insert is secured within the journal bearing bore via a fillet weld at the step.
Brown teaches utilizing a fillet weld to strengthen a snug fit joint between a step of a first part (6) into the bore of the second part (11) (Brown, Page 1, Column 1, Lines 1-4 and Column 2, liens 18-21 and 50-55, Figures 1-3). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Yip to substitute the fillet weld in place of adhesive or pin securement between the step of the sleeve and the turbine housing, as taught by Brown, as a simple substitution of one known element for another to obtain predictable results of more rigid and stronger joint (MPEP 2143). 

8.	Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yip et al., US 7,367,122, in view of Shoup et al., US 2015/0323000. 

Regarding Claim 6
Yip teaches the system as rejected in Claim 1 above. Yip further discloses that the inner surface (654) may have one of numerous other shapes, such as stepped, that may be suitable for receiving a shaft (108) (Yip, Column 5, Lines 2-7, Figure 7). However, Yip does not teach that the inner surface of the cylindrical insert includes a first seal groove having a width and a second seal groove having a width.
Shoup teaches a journal bearing (cylindrical insert) with an inner surface (20) having a first seal groove (24) with a width and a second seal groove (24) with a width, wherein the inner surface (20) rotatably supports a shaft extending along an axis (18) (Shoup, [0031], Figure 1).
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Yip so that the inner surface of the cylindrical insert includes first and second grooves as is taught by Shoup as being well known in the art as a known interface with a rotating shaft. Therefore, it would have been obvious to substitute one known inner surface for another known inner surface. 
While Yip and Shoup do not explicitly disclose the first seal groove having a width of about 0.134 +/- 0.005 inches and the second seal groove having a width of about 0.134 +/- 0.005 inches, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the first seal groove having a width of about 0.134 +/- 0.005 inches and the second seal groove having a width of about 0.134 +/- 0.005 inches since the Applicant does not disclose that the seal groove widths solve any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with another seal groove width. In cases where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, the device having the claimed relative dimensions would not perform differently than the prior art device, and therefore the claimed device was not patentably distinct from the prior art device (Gardner v. TEC Syst., Inc, 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).

Regarding Claim 7
Yip and Shoup the system as rejected in Claims 1 and 6 above. Shoup further teaches that the at least one selected inner diameter includes a first seal groove diameter at the first seal groove and a second seal groove diameter at the second seal groove (Shoup, [0031], Figure 1).
While Yip and Shoup do not explicitly disclose a first seal groove diameter of about 2.424 +/- 0.002 inches and a second seal groove diameter of about 2.424 +/- 0.002 inches, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have a first seal groove diameter of about 2.424 +/- 0.002 inches and a second seal groove diameter of about 2.424 +/- 0.002 inches since the Applicant does not disclose that the groove diameter solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with another groove diameter. In cases where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, the device having the claimed relative dimensions would not perform differently than the prior art device, and therefore the claimed device was not patentably distinct from the prior art device (Gardner v. TEC Syst., Inc, 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).

9.	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yip et al., US 7,367,122, in view of Presz, US 2011/0008164.

Regarding Claim 10
Yip teaches the system as rejected in Claim 1 above. Yip further teaches that the sleeve (650) preferably comprises a non-corrosive, light, strong material having a coefficient of thermal expansion that is substantially similar to that of the compressor housing (200) (Yip, Column 5, Lines 18-21). However, Yip does not explicitly disclose that the material of the cylindrical insert is 6061-T6 aluminum. 
Presz teaches that turbine housing/shrouds/skeletons are made from 6061-T6 aluminum (Presz, Abstract, [0119]). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated for the cylindrical insert is made of 6061-T6 aluminum, as it is well known in the art for turbine housings to be made of 6061-T6 aluminum (Presz) and for cylindrical inserts to be made of the same material as the turbine housing (Yip). 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746